Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on April 6, 2022. There are eleven claims pending and five claims under consideration. Claims 4-9 have been withdrawn as claims directed to a non-elected invention. Claims 10 and 11 are new. This is the first action on the merits. The present invention relates to 
bicyclic and tricyclic pyrimidine tyrosine kinase inhibitors with antitubulin activity. The compositions of this invention have dual activity of potent vascular endothelial growth factor receptor inhibitory activity along with cytotoxic activity in a single agent. The compositions of this invention may be made into salts that are water soluble for providing orally active antiangiogenic agents. Methods of using these compositions for treating a patient are also provided.
Election of Group I was made without traverse in the reply filed on April 6, 2022.Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/076,270, filed on 10/21/2020 is a division of U.S. Patent Application No. 16/460,631, filed  on 7/02/2019, now U.S. Patent No. 10,844,075 which is a division of U.S. Patent Application No. 15/659,155, filed on 7/25/2017, now U.S. Patent No. 10,385,064 and having 1 RCE-type filing therein which is a division of U.S. Patent Application No. 14/859,854, filed on 9/21/2015, now U.S. Patent No. 9,732,090 which is a division of U.S. Patent Application No. 13/364,930, filed on 2/02/2012 ,now U.S. Patent No. 9,139,590 which claims priority from U.S. Provisional Application No. 61/439,470, filed on 2/04/2011.
Information Disclosure Statement
There are no information disclosure statements (IDS) submitted with this application.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by PubChem CID 23631964, and PubChem SID 46493719, submitted by the Columbia University Molecular Screening Center on January 3, 2008:

    PNG
    media_image1.png
    192
    302
    media_image1.png
    Greyscale

This compound reads on a compound of claim 1 wherein R is H. No new matter permitted. Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PubChem Database, CID 23631964, and PubChem Database SID 46493719 in view of Bastin et. al. and Stahl, et. al. Handbook of Pharmaceutical Salts, (2002), 1-374.  
The current application teaches a compound of Formula 8:

    PNG
    media_image2.png
    250
    251
    media_image2.png
    Greyscale

The prior art teaches the following compound which reads on a compound of claim 1:

    PNG
    media_image1.png
    192
    302
    media_image1.png
    Greyscale

However the prior art only defines the compound, not the pharmaceutically acceptable hydrochloride salt.  
	Bastin et. al. is a reference which discusses salt selection and optimization procedures for pharmaceuticals and new chemical entities. On page 428 of the reference, Table I lists common pharmaceutical salts.  Among the salts listed are hydrochloride, hydrobromide, sulfate, nitrate, phosphate.   
A person of ordinary skill in the art, upon seeing this, would also have recognized the desirability of improved methods of formulating this compound as multiple salts.  The Bastin et. al. reference lists only a finite number of common pharmaceutical salts known to be useful in for formulation of salts of drugs.  The salts discussed in Bastin al. would have been expected to be useful and applicable to the xanthine compounds.  Thus, it would have been obvious to a person of ordinary skill in the art to try the salt forms of the Bastin reference in an attempt to provide an improved formulation of the compound of Formula 8, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Thus, it would have been obvious to a person of ordinary skill in the art to make the hydrochloride salt of a compound of Formula 8 in an attempt to provide an improved formulation of the compound, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. No new matter permitted. Appropriate correction is required.
Conclusion
	Claims 1-3, 10 and 11 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699